DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Allowed Claims: Claims 2-19 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Claim 2, and similarly recited independent claims 10 and 17 recites: “ (Currently Amended) A game server system, the game server comprising:
at least one hardware processor that is configured to:
communicate, via a network, with remote player devices; 
store, in a database, game data for a video game that is usable by respective single-player game sessions that are performed on the remote player devices, the game data being used to generate a virtual game environment of the video game;
based on first user interactions with the virtual game environment of the video game, which includes a plurality of virtual objects, during a first game session for a first user, update the game data stored in the database based on the first user interactions, wherein the updated game data modifies the virtual game environment of the video game;
communicate, for a second game session for a second user and based at least in part on the updated game data stored in the database, data for generation of the modified virtual game environment of the video game as part of the second game session, wherein game conditions within the modified virtual game environment of the second game session are based on interactions of the first user with the virtual game environment during the first game session; and
based on second user interactions with the modified virtual game environment of the video game during the second game session, update the stored game data for the video game to reflect how the second user interactions interacted with the modified virtual game environment, wherein the game data that is updated based on the second user interactions additionally modifies the virtual game environment of the video game that was modified based on the first user interactions, 
wherein communication of updated gate data for each respective game session is used to modify the virtual game environment of the video game for current or future game sessions; 
wherein first and second users are not directly exposed to one another within the virtual game environment during the first and second game session of the video game.”

Regarding the prior art: 
Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 02/05/2021, pages 1-3). 
The closest prior art appears to be U.S. Patent Application Publication 2009/0191970 to Avent et al. and 2010/0285858 to Clowes et al., and 2009/0098940 A1 to Sangberg.  Avent generally discloses a method for providing an interactive video game over a digital communications network.  The method involves operating an interactive computer game on interconnected computer games terminals.  The method includes receiving, at each of the computer games terminals, interactive user input data from a controller associated with the computer games terminal and also interactive user input data from a controller associated with each of the other of the plurality of computer game terminals.  The method further includes rendering a graphical representation of the computer game based on the interactive user input data.  Then, with at least one of the plurality of computer game terminals, non-interactive user input data is received from a controller associated with a further computer games terminal associated with a non-interactive user.  Clowes generally discloses a 


However, Avent, Sangberg, and/or Clowes in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 2-20 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715